DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 05/05/2022 has been entered. Claims 1, 5-8, 10-20 remain pending in the application. The 35 U.S.C 103 rejections as set forth in the Non-Final Rejection mailed on 01/26/2022 are withdrawn in light of the amendments and arguments submitted via Amendment. However, c1, 5-8, 10-20 remain rejected under a new 35 U.S.C 103 rejection, as set forth in this Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP2002141363 A- see machine translation attached) and Teshirogi et al (U.S Patent 7395847 B2) and Oshima (U.S Patent 7393095B2) and Ishidai (U.S PG Pub 20160111676 A1) and Nally (U.S Patent 9884475B2). 
Regarding claim 1, Nakagawa is also drawn to the art of a bonding apparatus (Abstract). Nakagawa discloses a bonding tool with a body portion for bonding a first and second workpiece, with a curing system used to cure adhesive between the first and second workpieces (Figures 1-2 & 6; [0031]; [0035]; [0036-0037]). 
The chip (2) is interpreted as the first workpiece, while the optical pickup main body (1) is interpreted as the second workpiece. The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and is moved by movable body (1) to bring the chip (2) closer to the second workpiece (1) [0036]. After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2). Further, the bonding machine is interpreted as a combination of the bonding tool, curing system, and the base (8) on which the second workpiece (1) is held (Figures 1-2). Further, regarding the common motion system, this is also disclosed by Nakagawa, as Nakagawa discloses a movable body (10) which moves the bonding tool and the UV curing system. The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and is moved by movable body (10) to bring the chip (2) closer to the second workpiece (1) [0036]. 
After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2).
Further, regarding the body portion including a nozzle, Nakagawa is silent to a nozzle, but does disclose the arm tip portion (11a) and the magnet (12) that serve the same function of picking up a workpiece, albeit via magnetism than a vacuum pick up. 
Teshirogi discloses a nozzle (i.e. vacuum assisted pick up tool, as discloses in instant specification [0023]) as bonding tool that holds and picks up and places a workpiece for bonding.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). 
Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45). Teshirogi further discloses a collet (8, 8A, 8B) which picks up the semiconductor elements (10) and transfers them to the mounting substrate for bonding (Column 12, lines 6-21). Teshirogi further discloses the collets being vacuum assisted (i.e. nozzles as described in the instant specification [0023]).
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Nakagawa with the bonding tool body portion including a nozzle as disclosed by Teshirogi, since as such it is known in the art to use nozzles (vacuum assisted tools) to pick up and place workpieces for bonding, as disclosed by Teshirogi, and would require merely a simple substitution of known elements. The courts have held that the simple substitution of one known element for another to obtain predictable results is likely to be obvious and product of ordinary skill (MPEP 2143 I(B)).
With regards to the limitation of “wherein the bonding tool including the body portion and the curing system is carried by a common motion system ‘while travelling’ on the bonding machine”, this limitation is further an intended use recitation and thus not given patentable weight, as apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)). Regardless, there is no suggestion in Nakagawa that the UV curing system (14) is not being moved also with the arm and the movable body (10), as the UV irradiator cures the adhesive after adhesive injection and is positioned above the arm, and thus it can be reasonably expected that the UV irradiator also moves along with the arm when the arm moves (Figures 1-2; [0035-0036]). Furthermore, the instant limitation, wherein the UV curing system is essentially made portable does not obviate over the prior art, as the courts have held that simply making a claimed device movable or portable is not sufficient by itself to patentably distinguish over an otherwise old devices unless there are new or unexpected results (MPEP 2144.04(V)(A)). Additionally, the instant limitations make it seem like what is being claimed is the UV curing system being integral or a part of the bonding tool and bonding machine, and the courts have further held that making integral a device is not patentably distinguishable and that the use of a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP 2144.04(V)(B)).
Regardless, in the event the applicant disagrees with the above explanations, it is known for a UV curing system to be a part of a bonding or bonding material ejection system, which moves along with the bonding tool, as disclosed by Oshima.
Oshima is drawn to the art of an ink jet recording apparatus in which a UV curable ink is ejected from nozzles holes of an inkjet head and wherein the ink in attached/bonded onto a recording medium and is cured by irradiation with ultraviolet light (Abstract). Oshima further discloses the inkjet head or a moving member which moves together with the inkjet head (i.e. a bonding tool being moved by a motion system) and is provided with a plurality of UV light emitting diodes that emit UV light and cure the ink, i.e. a curing system that is a part of the bonding tool and moves along with the bonding tool while travelling (Abstract). Figures 1-2 of Oshima disclose the inkjet head (1) with the UV curing system (8) being moved by the motion system (31), and as can be seen both the curing system and bonding tool (inkjet head) are being moved while travelling by the motion system (Figure 1-2; Columns 12-13, lines 51-67 & 1-67; Column 14, lines 1-25). Further, the common motion system is interpreted as a bond head assembly, and this is exactly what Oshima also discloses.
It would have been obvious to an ordinarily skilled artisan to have modified the bonding tool of Nakagawa, with the UV curing system being moved with the bonding tool by the common motion system as disclosed by Oshima, in order to achieve a uniform light illumination (Column 2, lines 4-5).
Regarding the limitations of the wall portions for the curing system, this limitations is disclosed by Ishidai.
Ishida is also drawn to the art of bonding two workpieces together (an organic EL element and a transparent sealing substrate) ([0031]; [0018]; [0073]). Ishida discloses a UV irradiation apparatus (Figure 2) with a light blocking plate (206) and lamps (202), and discloses that the light blocking plate prevents irradiation of the sample UV rays when the lamp is aging (i.e. time before UV lamp is properly turned on with optimum power output [0369-0370]) [0368]. Thus, the light blocking plate (206) is capable of blocking i.e. guiding in one direction or the other, the UV rays.
It would have been obvious to an ordinarily skilled artisan to have modified the UV curing system of Nakagawa, with the light blocking plate of Ishida, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). It would be further obvious to provide the light blocking plate, in order to prevent irradiation during aging of the UV lamp by blocking [0368].
Regarding the limitation of moving the bonding tool with the curing system and body portion in a z-axis direction, this limitation is disclosed by Nally.
Nally is also drawn to the art of a machine for optical bonding and a system and method of use thereof (Title). Nally discloses a heating system being used to heat the fill material (5) (i.e. analogous to curing), and discloses the heating system being attached to the 2nd end effector (58) (i.e. body portion of bonding tool), and a bonding tool (second machine 50), and further discloses the second machine and second end effector being moved in a z-axis direction (Column 10, lines 1-67 & Column 13, lines 52-65). Nally further discloses that the second end effector can be a pick and place tool (Column 9, lines 44-67). Nally further discloses the fill material being an adhesive and being used to bond two workpieces/substrates (Column 6, lines1-34).
It would have been obvious to an ordinarily skilled artisan to have modified the bonding tool of Nakagawa, with the common motion system of Nally being used to move the body portion and curing system in a z-axis direction, as disclosed by Nally, since as such this is a known prior art element, and the courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 5, Nakagawa has not explicitly disclosed a heater for heating/curing the adhesive. However, it is well-known in the art to provide a heater or curing adhesive, as disclosed by Ishida.
Ishida is also drawn to the art of bonding two workpieces together (an organic EL element and a transparent sealing substrate) ([0031]; [0018]; [0073]). The organic EL element is bonded to the transparent sealing substrate by curing an adhesive with a heater [0308].
It would have been obvious to have modified the apparatus of Nakagawa, specifically the curing system, with a heater for curing adhesive, as disclosed by Ishida, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143 I(A)). Further, it would have been obvious to provide a heater for heating the adhesive, in order to be able to obtain thermal curing of the adhesive [0308].

Regarding claim 6, the instant limitation is an intended use limitation, as it recites the intended use of the curing system for curing adhesive after bonding the first workpiece to the second workpiece. The apparatus of Nakagawa is capable of performing this intended use in any case, as Nakagawa discloses fixing the chip (2) to the optical pickup body (1) with adhesive and curing with the UV irradiator (14), thus this would mean that curing takes place both during fixing/bonding of the two workpieces, and after bonding/fixing of the two workpieces. Apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)).

Regarding claim 7, the instant limitation is an intended use limitation, as it recites the intended use of the curing system for curing adhesive during bonding the first workpiece to the second workpiece. The apparatus of Nakagawa is capable of performing this intended use in any case, as Nakagawa discloses fixing the chip (2) to the optical pickup body (1) with adhesive and curing with the UV irradiator (14), thus this would mean that curing takes place both during fixing/bonding of the two workpieces, and after bonding/fixing of the two workpieces. Apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)).

Regarding claim 8, the instant limitation is an intended use limitation, as it recites the intended use of the curing system for curing adhesive while the body portions bonds another first workpiece or another workpiece to the second workpiece. The apparatus of Nakagawa is capable of performing this intended use in any case, as Nakagawa discloses fixing the chip (2) to the optical pickup body (1) with adhesive and then moving arm tip 11a up from or separating arm tip 11a from the chip (2), which would mean that arm tip 11a can be used to bond another chip (2) to the optical pickup body (1), and then curing with the UV irradiator (14), thus this would mean that curing takes place both during fixing/bonding of the two workpieces, and after bonding/fixing of the two workpieces. Apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)).

Regarding claim 10, the instant limitations are drawn to either the first or second workpiece, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.
Even though the limitations as pertaining to an article or material worked upon are not given patentable weight, prior art guidance is provided below by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45). 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be semiconductor die, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 11, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.
Even though the limitations as pertaining to an article or material worked upon are not given patentable weight, prior art guidance is provided below by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45). 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be glass, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 12, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.
Even though the limitations as pertaining to an article or material worked upon are not given patentable weight, prior art guidance is provided below by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45 – transparent, transmits light). 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be transparent, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 13, the instant limitations are drawn to either the first or second workpiece, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are translucent.

Regarding claim 14, Nakagawa is also drawn to the art of a bonding apparatus (Abstract). Nakagawa discloses a bonding tool with a body portion for bonding a first and second workpiece, with a curing system used to cure adhesive between the first and second workpieces (Figures 1-2 & 6; [0031]; [0035]; [0036-0037]). The chip (2) is interpreted as the first workpiece, while the optical pickup main body (1) is interpreted as the second workpiece. Further, regarding the common motion system, this is also disclosed by Nakagawa, as Nakagawa discloses a movable body (10) which moves the bonding tool and the UV curing system.
The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and is moved by movable body (10) to bring the chip (2) closer to the second workpiece (1) [0036]. 
After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2). Further, the bonding machine is interpreted as a combination of the bonding tool, curing system, and the base (8) on which the second workpiece (1) is held (Figures 1-2). The support structure is interpreted as the base (8) which supports the optical pickup body (1) (Figures 1-2).
Further, regarding the body portion including a nozzle, Nakagawa is silent to a nozzle, but does disclose the arm tip portion (11a) and the magnet (12) that serve the same function of picking up a workpiece, albeit via magnetism than a vacuum pick up. 
Teshirogi discloses a nozzle (i.e. vacuum assisted pick up tool, as discloses in instant specification [0023]) as bonding tool that holds and picks up and places a workpiece for bonding.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45). Teshirogi further discloses a collet (8, 8A, 8B) which picks up the semiconductor elements (10) and transfers them to the mounting substrate for bonding (Column 12, lines 6-21). Teshirogi further discloses the collets being vacuum assisted (i.e. nozzles as described in the instant specification [0023]).
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Nakagawa with the bonding tool body portion including a nozzle as disclosed by Teshirogi, since as such it is known in the art to use nozzles (vacuum assisted tools) to pick up and place workpieces for bonding, as disclosed by Teshirogi, and would require merely a simple substitution of known elements. The courts have held that the simple substitution of one known element for another to obtain predictable results is likely to be obvious and product of ordinary skill (MPEP 2143 I(B)).
With regards to the limitation of “wherein the bonding tool including the body portion and the curing system is carried by a common motion system ‘while travelling’ on the bonding machine”, this limitation is further an intended use recitation and thus not given patentable weight, as apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)). Regardless, there is no suggestion in Nakagawa that the UV curing system (14) is not being moved also with the arm and the movable body (10), as the UV irradiator cures the adhesive after adhesive injection and is positioned above the arm, and thus it can be reasonably expected that the UV irradiator also moves along with the arm when the arm moves (Figures 1-2; [0035-0036]). Furthermore, the instant limitation, wherein the UV curing system is essentially made portable does not obviate over the prior art, as the courts have held that simply making a claimed device movable or portable is not sufficient by itself to patentably distinguish over an otherwise old devices unless there are new or unexpected results (MPEP 2144.04(V)(A)). Additionally, the instant limitations make it seem like what is being claimed is the UV curing system being integral or a part of the bonding tool and bonding machine, and the courts have further held that making integral a device is not patentably distinguishable and that the use of a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP 2144.04(V)(B)).
Regardless, in the event the applicant disagrees with the above explanations, it is known for a UV curing system to be a part of a bonding or bonding material ejection system, which moves along with the bonding tool, as disclosed by Oshima.
Oshima is drawn to the art of an ink jet recording apparatus in which a UV curable ink is ejected from nozzles holes of an inkjet head and wherein the ink in attached/bonded onto a recording medium and is cured by irradiation with ultraviolet light (Abstract). Oshima further discloses the inkjet head or a moving member which moves together with the inkjet head (i.e. a bonding tool being moved by a motion system) and is provided with a plurality of UV light emitting diodes that emit UV light and cure the ink, i.e. a curing system that is a part of the bonding tool and moves along with the bonding tool while travelling (Abstract). Figures 1-2 of Oshima disclose the inkjet head (1) with the UV curing system (8) being moved by the motion system (31), and as can be seen both the curing system and bonding tool (inkjet head) are being moved while travelling by the motion system (Figure 1-2; Columns 12-13, lines 51-67 & 1-67; Column 14, lines 1-25). Further, as indicated in the claim interpretation above, the common motion system is interpreted as a bond head assembly, and this is exactly what Oshima also discloses.
It would have been obvious to an ordinarily skilled artisan to have modified the bonding machine of Nakagawa, with the UV curing system being moved with the bonding tool by the common motion system as disclosed by Oshima, in order to achieve a uniform light illumination (Column 2, lines 4-5).
Regarding the limitations of the wall portions for the curing system, this limitations is disclosed by Ishidai.
Ishida is also drawn to the art of bonding two workpieces together (an organic EL element and a transparent sealing substrate) ([0031]; [0018]; [0073]). Ishida discloses a UV irradiation apparatus (Figure 2) with a light blocking plate (206) and lamps (202), and discloses that the light blocking plate prevents irradiation of the sample UV rays when the lamp is aging (i.e. time before UV lamp is properly turned on with optimum power output [0369-0370]) [0368]. Thus, the light blocking plate (206) is capable of blocking i.e. guiding in one direction or the other, the UV rays.
It would have been obvious to an ordinarily skilled artisan to have modified the UV curing system of Nakagawa, with the light blocking plate of Ishida, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). It would be further obvious to provide the light blocking plate, in order to prevent irradiation during aging of the UV lamp by blocking [0368].
Regarding the limitation of moving the bonding tool with the curing system and body portion in a z-axis direction, this limitation is disclosed by Nally.
Nally is also drawn to the art of a machine for optical bonding and a system and method of use thereof (Title). Nally discloses a heating system being used to heat the fill material (5) (i.e. analogous to curing), and discloses the heating system being attached to the 2nd end effector (58) (i.e. body portion of bonding tool), and a bonding tool (second machine 50), and further discloses the second machine and second end effector being moved in a z-axis direction (Column 10, lines 1-67 & Column 13, lines 52-65). Nally further discloses that the second end effector can be a pick and place tool (Column 9, lines 44-67). Nally further discloses the fill material being an adhesive and being used to bond two workpieces/substrates (Column 6, lines1-34).
It would have been obvious to an ordinarily skilled artisan to have modified the bonding tool of Nakagawa, with the common motion system of Nally being used to move the body portion and curing system in a z-axis direction, as disclosed by Nally, since as such this is a known prior art element, and the courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 15, Nakagawa has already disclosed a moving system (movable body 10), which moves the arm (11) and the UV irradiator (14), with the UV irradiator positioned above the arm tip (11a). Given that the UV irradiator has to be positioned above arm tip (11a) (because the UV rays are evenly irradiated due to the configuration of the inclined surface 27 of the arm tip [0035]) and the arm tip (11a) is being moved by the movable body (10), it would mean the UV irradiator is also moved by the moving body (10). 

Regarding claim 16, the instant limitations are intended use limitations, with the intended use being the use of bonding machine as a die attach machine and the use of a bonding tool as a die attach tool. Intended use limitations of an apparatus are not given patentable weight. The apparatus of Nakagawa is capable of serving as a die attach machine and a die attach tool, given that the apparatus of Nakagawa bonds two workpieces together and thus can bond a semiconductor die as well, which would make it capable of serving as a die attach tool. Apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)).
Even though the intended use limitations are not given patentable weight, prior art guidance it provided by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45 – transparent, transmits light). Further Teshirogi discloses that the die-bonding step is performed on a wafer fixing jig (Abstract), and as such a wafer fixing jig is interpreted as a die attaching machine in this instance (Column 17, lines 15-27). The die attaching tool is interpreted as the collet (8) which picks up semiconductor elements (10) (interpreted as first workpiece) and bonds them to a mounting substrate (9) (interpreted as second workpiece) using a die attach film (37) (Figures 15G-15H & 17I-17J). 
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Nakagawa, with the bonding machine being used as a die attach machine and the bonding tool being uses as a die attach tool, as disclosed by Teshirogi, since as such this is a known prior art element, and the courts have held that the combination of prior art elements is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 17, Nakagawa discloses a bonding tool with a body portion for bonding a first and second workpiece, with a curing system used to cure adhesive between the first and second workpieces (Figures 1-2 & 6; [0031]; [0035]; [0036-0037]). The chip (2) is interpreted as the first workpiece, while the optical pickup main body (1) is interpreted as the second workpiece. 
The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and is moved by movable body (1) to bring the chip (2) closer to the second workpiece (1) [0036]. 
After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. 
The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2). 
Further, the bonding machine is interpreted as a combination of the bonding tool, curing system, and the base (8) on which the second workpiece (1) is held (Figures 1-2). The support structure is interpreted as the base (8) which supports the optical pickup body (1) (Figures 1-2). Nakagawa discloses the steps of carrying a first workpiece (chip 2) with the arm (11) and UV irradiator (14) being moved by the movable body (10), and initiating a bonding/fixing process between the chip (2) and the optical pickup body (1), and then curing the adhesive ([0035-0036]; Figures 1-2 & 6).
With regards to the limitation of “carrying a first workpiece with a bonding tool, wherein the bonding tool, including a body portion and a curing system, is carried by a common motion system on the bonding machine”, there is no suggestion in Nakagawa that the UV curing system (14) is not being moved also with the arm and the movable body (10), as the UV irradiator cures the adhesive after adhesive injection and is positioned above the arm, and thus it can be reasonably expected that the UV irradiator also moves along with the arm when the arm moves (Figures 1-2; [0035-0036]). Furthermore, the instant limitation, wherein the UV curing system is essentially made portable does not obviate over the prior art, as the courts have held that simply making a claimed device movable or portable is not sufficient by itself to patentably distinguish over an otherwise old devices unless there are new or unexpected results (MPEP 2144.04(V)(A)). 
Regardless, in the event the applicant disagrees with the above explanations, it is known for a UV curing system to be a part of a bonding or bonding material ejection system, which moves along with the bonding tool, as disclosed by Oshima.
Oshima is drawn to the art of an ink jet recording apparatus in which a UV curable ink is ejected from nozzles holes of an inkjet head and wherein the ink in attached/bonded onto a recording medium and is cured by irradiation with ultraviolet light (Abstract). Oshima further discloses the inkjet head or a moving member which moves together with the inkjet head (i.e. a bonding tool being moved by a motion system) and is provided with a plurality of UV light emitting diodes that emit UV light and cure the ink, i.e. a curing system that is a part of the bonding tool and moves along with the bonding tool while travelling (Abstract). Figures 1-2 of Oshima disclose the inkjet head (1) with the UV curing system (8) being moved by the motion system (31), and as can be seen both the curing system and bonding tool (inkjet head) are being moved while travelling by the motion system (Figure 1-2; Columns 12-13, lines 51-67 & 1-67; Column 14, lines 1-25). Further, as indicated in the claim interpretation above, the common motion system is interpreted as a bond head assembly, and this is exactly what Oshima also discloses.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nakagawa, with the UV curing system being moved with the bonding tool by the common motion system as disclosed by Oshima, in order to achieve a uniform light illumination (Column 2, lines 4-5).
Regarding the limitations of the wall portions for the curing system, this limitations is disclosed by Ishidai.
Ishida is also drawn to the art of bonding two workpieces together (an organic EL element and a transparent sealing substrate) ([0031]; [0018]; [0073]). Ishida discloses a UV irradiation apparatus (Figure 2) with a light blocking plate (206) and lamps (202), and discloses that the light blocking plate prevents irradiation of the sample UV rays when the lamp is aging (i.e. time before UV lamp is properly turned on with optimum power output [0369-0370]) [0368]. Thus, the light blocking plate (206) is capable of blocking i.e. guiding in one direction or the other, the UV rays.
It would have been obvious to an ordinarily skilled artisan to have modified the UV curing system of Nakagawa, with the light blocking plate of Ishida, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). It would be further obvious to provide the light blocking plate, in order to prevent irradiation during aging of the UV lamp by blocking [0368].
Regarding the limitation of moving the bonding tool with the curing system and body portion in a z-axis direction, this limitation is disclosed by Nally.
Nally is also drawn to the art of a machine for optical bonding and a system and method of use thereof (Title). Nally discloses a heating system being used to heat the fill material (5) (i.e. analogous to curing), and discloses the heating system being attached to the 2nd end effector (58) (i.e. body portion of bonding tool), and a bonding tool (second machine 50), and further discloses the second machine and second end effector being moved in a z-axis direction (Column 10, lines 1-67 & Column 13, lines 52-65). Nally further discloses that the second end effector can be a pick and place tool (Column 9, lines 44-67). Nally further discloses the fill material being an adhesive and being used to bond two workpieces/substrates (Column 6, lines1-34).
It would have been obvious to an ordinarily skilled artisan to have modified the bonding tool of Nakagawa, with the common motion system of Nally being used to move the body portion and curing system in a z-axis direction, as disclosed by Nally, since as such this is a known prior art element, and the courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 18, Nakagawa has disclosed UV curing to take place before the arm 11a is separated or moved from the chip (2) (see figures 6a-6d of Nakagawa & [0035-0036]), and thus Nakagawa discloses that curing can occur simultaneously with the bonding step (bonding step being interpreted in this instance as the chip still being held by arm 11a, even though adhesive has already been injected and ‘bonding’ per say has been completed, because the state of the chip 2 being still held by arm tip 11a can be interpreted as the chip (2) being still bonded/fixed). In any event, the instant limitation merely claims that the curing step occurs simultaneously with bonding step, and is merely a rearrangement of steps, and as such no invention generally is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence (In re Tatincloux, 108 USPQ 125). To reiterate, the transposition of process steps or splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish processes, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 19, Nakagawa has disclosed that the adhesive injection takes place before the UV curing step (see figures 6a-6d & [0035-0036]), and as such then, this can be interpreted as the curing step being performed after the bonding step. The bonding step in this instance is being interpreted as adhesive injection step, since the adhesive is responsible for bonding the chip (2) to the second workpiece (1). In any event the limitation of the curing step occurring after the bonding step is merely a rearrangement of steps. The courts have held that the transposition of process steps or splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish processes, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 20, Nakagawa has already disclosed the curing step happening after the bonding/fixing step (see claim 17 rejection above – [0035-0036] & Figure 6). Nakagawa, however, has not explicitly disclosed applying another or multiple first workpieces to another portion of the second workpiece, and the curing occurring at least partially during the bonding of another first workpiece or another workpiece to another portion of the second workpiece. However, it is known in the art to bond multiple first workpieces to another portion of a second workpiece as disclosed by Teshirogi. 
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Teshirogi discloses a collet (8) which picks up semiconductor elements (10) (interpreted as first workpiece) and bonds them to a mounting substrate (9) (interpreted as second workpiece) using a die attach film (37) (Figures 15G-15H & 17I-17J). Teshirogi further discloses heating mechanism for heating the die attach film being provided (i.e. curing/heating mechanism to heat/cure the die attach film) (Column 17, lines 11-27). Further Teshirogi has disclosed multiple semiconductor elements (10) being bonded to the mounting substrate (9) with the die attach film (37) (Figures 1E & 11G-11H & 12G-12H & 15G-15H & 17I-17J), in what can be seen to a continuous process or rather a sequential process in which one after the other the plurality of semiconductor elements is bonded to the mounting substrate (9). Further, then, Nakagawa as modified by Teshirogi, would mean that multiple first workpieces are bonded to another portion (multiple portions of second workpiece) of second workpiece one after the other/sequentially, and thus, since Nakagawa has disclosed UV curing to take place after fixing the first and second workpieces, it can be reasonably expected that the curing process takes place at least partially during the bonding/fixing of another first workpiece to another portion of the second workpiece. In short, given that the process of bonding of Nakagawa as modified by Teshirogi would be a continuous sequential process, it would mean some part of the curing process will take place while another first workpiece is being fixed/bonded to another portion of second workpiece, i.e. curing process will take place at least partially during bonding of another first workpiece to another portion of second workpiece. In any event, the limitation of the curing step occurring at least partially during the bonding step is merely a rearrangement of method steps, and is merely claiming that the curing step occurs simultaneously with bonding step. As such no invention generally is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence (In re Tatincloux, 108 USPQ 125). To reiterate, the transposition of process steps or splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish processes, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nakagawa, with multiple first workpieces being bonded to a second workpiece, in a continuous or sequential process (given that the collet (8) moves and picks up and bonds one semiconductor elements at a time (see above)), since as such it is known in the art to bond multiple first workpieces to portions of a second workpiece, and thus this is a known prior art element. The courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Response to Arguments
Applicant’s arguments, see Amendment (pages 6-7), filed 05/05/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive. Applicant argues that the bonding tool with the body portion and curing system does not move in the z-axis direction, and this is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakagawa, Teshirogi, Oshima, Ishidai, and Nally.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712